DETAILED ACTION
1.	The following communication is in response to applicant's amendment and terminal disclaimer received on 22-November-2021.  Claims 1-3, 7-8, 10-14 and 16-20 are pending in the application.  Claims 4-6, 9 and 15 were cancelled by the amendment.  Further, the specific arguments as presented in applicant’s present response, on pages 6-9, are considered persuasive, and therefore the previously applied rejections have been withdrawn.  New rejections are provided in response to applicant’s arguments, which are determined to render these arguments moot.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objections
2.1	The Abstract of the Disclosure is objected to because the abstract is not directed to the organization and operation of the technical disclosure of the improvement.  Specifically, the Abstract is directed to detecting a passenger drone that is one of distressed and rogue, and determining timing for a shutdown, wherein these features are not supported in the disclosure.
Correction is required.  See M.P.E.P. § 608.01(b).

2.2	Applicant is reminded of the proper content of an Abstract of the Disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.
If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.
In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.
If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
	Where applicable, the abstract should include the following:  (1) if a machine or apparatus, its organization and operation;  (2) if an article, its method of making;  (3) if a chemical compound, its identity and use;  (4) if a mixture, its ingredients;  (5) if a process, the steps.  Extensive mechanical and design details of apparatus should not be given.

 
Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because there is no drawing showing the essential features detailed below in section 4.2. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Rejections under 35 U.S.C. § 112(a)
4.1	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.2	Claims 1 and 13 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for systems and methods for emergency shutdown and landing by an Air Traffic Control (ATC) system for passenger drones, including a location for landing, and communicating the landing location to the passenger drone by the Air Traffic Control system via one or more wireless networks comprising at least one cellular network, wherein the passenger drone is constrained in flight based on cell coverage over the at least one cellular network, does not reasonably provide enablement for detecting a passenger drone is one of distressed and rogue, or determining timing for a shutdown and communicating the determined timing.  The In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 

Claim Objections 
5.	Claims 2-3, 7-8, 10-12, 14 and 16-20 are objected to under 37 CFR 1.75(d)(1).  The following is a list of the specific objections:
In regard to claim 20, the word “Performing” [ln. 14] is understood as and should be
changed to “performing”.
In regard to claims 2-3, 7-8, 10-12, 14 and 16-19, these claims are objected to for being dependent upon a rejected base claim.

Claim Rejections under 35 U.S.C. § 103
6.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

6.2 	Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Nichols et al, USP Publication 2006/0106506, in view of Walker, USP Publication 2005/0187677, and further in view of Abhyanker, USP Publication 2015/0185034.

6.3	The combination of Nichols, Walker and Abhyanker discloses the invention substantially as claimed, including: (*Note: unless otherwise noted, all of the following citations are from Nichols) 
Claim 20:  A passenger drone supporting emergency shutdown and landing [By applicant’s own admission, a passenger drone and a UAV are equivalent vehicles, see applicant’s disclosure in ¶0045 (The present disclosure relates to systems and methods for air traffic control for passenger drones. Various techniques are described herein for drone Air Traffic Control (ATC) with respect to Unmanned Aerial Vehicles (UAVs). The present disclosure extends these techniques to manned aerial vehicles, passenger drones, pilotless helicopters, flying taxi, etc., collectively referred to herein as passenger drones. That is, the various descriptions herein relative to UAVs are equally applicable to passenger drones.)], the passenger drone comprising:
	one or more rotors disposed to a body [deemed obvious to the operation of UAVs, either fixed-wing or rotary-winged];
	wireless interfaces [0014 (the UAVs can communicate with a plurality of ground stations and satellites)];
[0022 (the UAV is programmed, which requires a processor for communicating)];
	memory storing instructions [0022 (the UAV is programmed, which requires a memory)] that, when executed, cause the processor to: 
	receive instructions from the ATC system for landing and shutdown thereof based on timing [0017-0019 (time critical emergencies are assessed continuously...to identify candidate landing location within range of the vehicle’s current position...during mission critical emergencies the AGC follows preplanned directions...to shorten the mission and arrive at the destination in minimal flight time)] and a landing location [0003 (a preplanned means for returning to an airfield and landing safely); 0013 (achieve a safe landing in friendly territory); 0026 (constructs a route following preplanned directions to one of many possible destinations designated for lost communications recovery); 0027-0029; 0031; 0032], determined by the ATC by analyzing one or more types of data chosen from operational data received from the passenger drone [0014 (the UAVs can communicate with a plurality of ground stations and satellites); [0017 (the automatic contingency generator (AGC) and the mission planner can be duplicated (i.e. both on the UAV and in a ground control station)...reads and accepts mission data...provides predictive capabilities if the air vehicle communications fail); 0018 (the AGC software can exist both on the UAV and in a mission control station that normally maintains communications with the UAV from the ground...both the airborne AGC and the ground element generate new routes); 0027 (time critical emergencies, including engine out and power system failure scenarios, are assessed continuously by the AGC)] and data related to the passenger drone received from another passenger drone [0014 (the UAVs can communicate with a plurality of ground stations and satellites, communication links are provided among the various system components to achieve the desired functionality)];
[0003 (preplanned means for returning to an airfield and landing safely); 0017-0019 (time critical emergencies are assessed continuously...to identify candidate landing location within range of the vehicle’s current position...during mission critical emergencies the AGC follows preplanned directions...to shorten the mission and arrive at the destination in minimal flight time)].	
	Nichols does not specifically describe the following features: a camera associated with the body; and a processor coupled to the wireless interfaces and the camera.  Nichols discloses wherein each of the UAVs carries one or more sensors for supplying information about an area under surveillance [0014], and a plurality of sensors that provide information to an air vehicle manager, which is responsible for assessing the mission criticality of subsystem faults and declaring contingency levels [0016].   One of ordinary skill would have found it obvious to include a camera as one of the sensors for undertaking surveillance operations.  However, in an analogous prior art reference for providing accountable remote and robotics control to transportation vehicles (including robotic drones (0014)) by interfacing with the vehicles’ E/E systems, Walker provides a camera associated with the body [1646; 1925; 2059]; a processor coupled to the camera [2059 (a camera or video system…sending data back to TRAC/FACT robotics)]; and determining timing for a shutdown [0674 (if the vehicle is operated in an unsafe and unauthorized manner the PFN can control the equipment to a safe shutdown); 2251 (any hostile action from the aircraft can result in…a real-time disable measure…in this case aircraft and shut down motors off or cut their power settings)].  
	Furthermore, Nichols does not also specifically describe the following feature: communicate operational data to an Air Traffic Control (ATC) system via one or more wireless networks comprising at least one cellular network.  However, Abhyanker provides these features at least at: [0142 (The cellular network 108 (e.g., a mobile network) may be a wireless network distributed over land areas called cells, each served by at least one fixed-location transceiver, known as a cell site or base station);  0143 (When joined together these cells of the cellular network 108 may provide radio coverage over a wide geographic area through the cellular network... a geospatially constrained social network ( e.g., neighborhood social network) based on a geospatial location of the driverless vehicle 104 and/or mobile device in a manner that simulates a radio (RF) based network separately from the concepts described in conjunction with the cellular network...it will be understood that the radial distribution module 140 ( e.g., that applies the radial algorithm 240 of FIG. 2 using a series of modules working in concert as described in FIG. 2) may be not restricted to such topology and can multi-modally communicate through different networks, such as through the cellular network); 0176 (deliveries (e.g., of products from the business establishments 109, neighbors, other users) may be made from a ‘neighborhood drone' (e.g., an unmanned aerial vehicle such as the drone...A flight path of the drone 311 may be a server of the geo-spatially constrained social network 142 either autonomously by computers in the drone 311 and/or through an automated navigation system based on a mapping algorithm.)]
	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the automatic control of an aircraft based on the occurrence of various in-flight contingencies as disclosed by Nichols, with the remote and robotics control to transportation vehicles as taught by Manasseh, and the driverless automobile commerce network and community of Abhyanker, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Prior Art of Record
7.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill 

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661